Citation Nr: 1333266	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  12-31 298	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  His DD Form 214 shows he also had other service of just over one year and one month.  The Veteran served in the Republic of Vietnam and was awarded, among other decorations, the Vietnam Campaign and Purple Heart medals.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania, granting service connection for PTSD and assigning an initial 50 percent disability rating, effective January 26, 2010.  A June 2013 rating decision increased the initial disability rating to 70 percent, effective January 26, 2010, and further awarded a total rating based on individual unemployability (TDIU), also effective January 26, 2010.  


FINDING OF FACT

On October 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


